Citation Nr: 0934299	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  08-10 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from January 1963 to November 1966.  Service in the 
Republic of Vietnam is indicated by the evidence of record.   
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska which denied the Veteran's claim.

Issue not currently on appeal

The April 2007 rating decision also granted the Veteran 
service connection for bilateral tinnitus and assigned a 10 
percent disability rating, effective January 22, 2007.  As 
evidenced by the claims folder, the Veteran did not express 
disagreement with either the assigned disability rating or 
effective date.  Accordingly, that issue is not in appellate 
status and will be discussed no further herein.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 
U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that a relationship exists between the Veteran's 
currently diagnosed bilateral hearing loss and his military 
service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for bilateral hearing 
loss.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issue on appeal will then be 
analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 
1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.

The Board observes that the Veteran was informed of the 
evidentiary requirements for service connection in a letter 
dated February 2007.  The VCAA letter indicated that in order 
for service connection to be granted, there must be evidence 
of an injury in military service or a disease that began in 
or was made worse during military service, or that there was 
an event in service causing the injury or disease; a current 
physical or mental disability shown by medical evidence; and 
a relationship between the disability and an injury, disease, 
or event in military service.

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
February 2007 VCAA letter.  Specifically, the letter stated 
that VA would assist the Veteran in obtaining relevant 
records from any Federal agency, including those from the 
military, VA Medical centers, and the Social Security 
Administration.  The Veteran was also advised in the letter 
that a VA examination would be scheduled if necessary to make 
a decision on his claim.  With respect to private treatment 
records, the VCAA letter informed the Veteran that VA would 
make reasonable efforts to request such records.

The February 2007 letter emphasized:  "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The February 2007 VCAA letter specifically requested:  "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. § 3.159(b) in that it informed the Veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that each claim of entitlement to service connection 
consists of five elements: (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because each service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply to all five elements of each claim.

Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in the above-referenced February 2007 VCAA letter, 
which detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The Veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations, and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.

With respect to effective date, the letter instructed the 
Veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claims 
were received and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule."  The letter also advised the Veteran of examples 
of evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment 
or when treatment began, service medical records the Veteran 
may not have submitted, and reports of treatment while 
attending training in the Guard or Reserve.

Elements (1) and (2) are not in dispute.  The Veteran's claim 
of entitlement to service connection was denied based on 
element (3), nexus.  As explained above, the Veteran received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to that element.  Because the Board is denying 
the Veteran's claim, elements (4) and (5) are moot.

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  

In short, the record indicates the Veteran received 
appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating this claim.  The evidence of record includes 
the Veteran's statements and service treatment records.  
Additionally, the Veteran was afforded a VA audiological 
examination in March 2007.  The VA examination report 
reflects that the examiner interviewed and examined the 
Veteran, reviewed his past medical history, documented his 
current medical conditions, reviewed pertinent medical 
research, and rendered appropriate diagnoses consistent with 
the remainder of the evidence of record.  The Board therefore 
concludes that the VA examination report was adequate for 
evaluation purposes.  See 38 C.F.R. § 4.2 (2008); see also 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate]. 

Thus, the Board finds that under the circumstances of this 
case, VA has satisfied the notification and duty to assist 
provisions of the law and that no further action pursuant to 
the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has retained the services of a representative, who submitted 
a brief to the Board on his behalf in August 2009.  In his 
April 2008 substantive appeal [VA Form 9], the Veteran 
declined the option of testifying at a personal hearing.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be presumed to have been 
incurred in service if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§  1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

Service connection for impaired hearing shall only be 
established when hearing status, as determined by audiometric 
testing, meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels), over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2008).  For 
the purposes of applying the law administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000. or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2008). 

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact or chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2008).

Analysis

The Veteran is claiming entitlement to service connection for 
bilateral hearing loss, which he contends is due to his 
military service.  See, e.g., the Veteran's notice of 
disagreement dated December 2007.

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

As to Hickson element (1), it is undisputed that the Veteran 
is currently diagnosed with bilateral hearing loss, as is 
evidenced by a report of the March 2007 VA audiological 
examination.  Hickson element (1) is, therefore, satisfied.

With regard to Hickson element (2), evidence of an in-service 
incurrence of a disease or injury, the Board will address 
disease and injury separately.

Concerning in-service disease, a review of service treatment 
records reveals no evidence of bilateral hearing loss.  
Audiological testing conducted upon the Veteran's separation 
from service in November 1966 demonstrated normal hearing.  
Further, the record does not reflect medical evidence showing 
any manifestations of hearing loss during the one-year 
presumptive period after separation from service.  See 
38 C.F.R. §§ 3.307, 3.309(a) (2008).  Indeed, the first 
documented complaint of hearing loss was the Veteran's 
initial claim for benefits.  See Veteran's Form 
21-526 dated January 2007.
  
With respect to in-service injury, the Veteran asserts that 
he was routinely exposed to excessive noise trauma from jet 
aircraft while working on the flight line as a weapons 
mechanic.  See Veteran's statement dated September 2008.  
During the adjudication of a previous claim [which is not on 
appeal before the Board], the RO concluded that the Veteran 
did in fact experience in-service noise exposure based on the 
Veteran's military occupational specialty as a weapons 
mechanic.  For the purposes of this decision, the Board will 
also assume that the Veteran experienced noise exposure 
during service.  This is sufficient to satisfy Hickson 
element (2), in-service injury.   

Turning to crucial Hickson element (3), medical nexus, the 
competent medical evidence demonstrates that the Veteran's 
currently diagnosed bilateral hearing loss is unrelated to 
his in-service noise exposure.  The only competent medical 
opinion of record concerning the issue of medical nexus is 
the report of the March 2007 VA examiner.  Specifically, the 
VA examiner concluded, "Based on a normal audiogram at exit 
from the service (and no significant shift) the [V]eteran's 
current hearing loss is not likely to be related to noise 
exposure in the service."  
The examiner's rationale for his conclusion was that although 
continuous exposure to loud noise can cause an immediate and 
temporary threshold shift in hearing, a normal audiogram 
subsequent to the noise exposure verifies that the Veteran's 
hearing had recovered without permanent loss.     

The March 2007 VA audiological examination report appears to 
have been based upon thorough review of the record, thorough 
examination of the Veteran, and thoughtful analysis of the 
Veteran's entire history.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion"].  Additionally, the March 2007 VA examiner's 
opinion appears to be consistent with the Veteran's medical 
history, which is absent any symptomatology of bilateral 
hearing loss for several years after service.  Further, in 
rendering his opinion, the VA examiner specifically 
considered the entrance and exit service examinations and 
determined that the slight changes therein did not constitute 
a significant shift.   

The Veteran has not submitted a medical opinion to contradict 
the VA examiner's opinion.  As was explained in the VCAA 
section above, the Veteran has been accorded ample 
opportunity to present competent medical evidence in support 
of his claim.  He has failed to do so.  See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is the claimant's responsibility to 
support a claim for VA benefits].

To the extent that that the Veteran is contending that the 
claimed bilateral hearing loss is related to his military 
service, neither is competent to comment on medical matters 
such as etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
491, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) (2008) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Accordingly, the statements offered by the 
Veteran in support of his own claim are not competent medical 
evidence and do not serve to establish medical nexus.      

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed above, relating to chronicity and continuity of 
symptomatology.  Although the Veteran stated that he has had 
bilateral hearing loss since November 1966, he did not report 
the onset of the bilateral hearing loss until January 2007.  
This was more than forty years after the Veteran left service 
in November 1966.  There is no competent medical evidence 
that the Veteran complained of or was treated for bilateral 
hearing loss for many years after his separation from 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) [noting that it was proper to consider the veteran's 
entire medical history, including the lengthy period of 
absence of complaint with respect to the condition he now 
raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) [affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of the claimed 
condition].  Therefore, continuity of symptomatology after 
service is not demonstrated. 

Accordingly, Hickson element (3) is not met, and the 
Veteran's claim fails on this basis.  
 
In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
bilateral hearing loss.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


